*925OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Viewing the evidence in a light most favorable to plaintiff Mark A. Prine and defendant Adam M. Santee (see e.g. Branham v Loews Orpheum Cinemas, Inc., 8 NY3d 931, 932 [2007]), defendant Anna Torres demonstrated her entitlement to summary judgment dismissing the complaint and all cross claims against her. The nonmoving parties failed to raise a triable issue of fact as to whether Torres’s actions as the lead driver in this four-vehicle-chain-reaction accident constituted a contributing cause of the collision (cf. Tutrani v County of Suffolk, 10 NY3d 906, 907-908 [2008]).
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott and Rivera concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.